UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-1341878 MOBIFORM SOFTWARE, INC. (Exact name of registrant as specified in its charter) Delaware 94-3399360 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 1antage Pt. Dr., Suite A Crystal River, Florida (Address of principal executive offices) (Zip Code) Issuer's telephone number (352) 564-9610 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. The number of shares of the issuer’s common equity outstanding as ofAugust 31, 2011 was 24,586,672 shares of common stock, par value $.0001. MOBIFORM SOFTWARE, INC. TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 BALANCE SHEETSAT JULY 31, 2011 (UNAUDITED) AND OCTOBER 31, 2010 3 STATEMENTS OF OPERATIONS (UNAUDITED)FOR THE THREE MONTHS AND NINE MONTHS ENDED JULY 31, 2 4 STATEMENTS OF CASH FLOWS (UNAUDITED)FOR THE NINE MONTHS ENDED JULY 31, 2 5 NOTES TO FINANCIAL STATEMENTS (UNAUDITED) 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 4. CONTROLS AND PROCEDURES 17 PART II. OTHER INFORMATION 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES 19 ITEM 6. EXHIBITS 19 SIGNATURES 20 2 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MOBIFORM SOFTWARE, INC. BALANCE SHEETS July 31, October 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable Other current assets Total Current Assets Property and Equipment – Net Other Assets Security Deposits Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Convertible Notes Payable $ $ Notes Payable – Related Party Accounts Payable and Accrued Liabilities Deferred Revenue Total Current Liabilities Commitments and Contingencies Stockholders’ Deficit Preferred Stock, $0.0001 Par Value, 5,000,000 Shares Authorized and Unissued Common Stock, $0.0001 Par Value; 100,000,000 Shares Authorized; Shares Issued and Outstanding, 24,586,672 at July 31, 2011 andOctober 31, 2010 Additional Paid in Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See the accompanying notes to financial statements. 3 MOBIFORM SOFTWARE, INC. STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended July 31, July 31, Revenue $ Operating Expenses Payroll Expenses Consulting Fees – Share Based Professional Fees Advertising Depreciation and Amortization Consulting Fees Office Rent Telephone and Communication Other Total Operating Expenses Operating Loss ) Other Expenses Interest Expense ) Interest Expense – Related Party ) Total Other Expenses ) Loss Before Income Taxes ) Provision for Income Taxes Net Loss $ ) $ ) $ ) $ ) Net Loss Per Common Share – Basic and Diluted $ Weighted-Average Common Shares Outstanding – Basic and Diluted See the accompanying notes to financial statements 4 MOBIFORM SOFTWARE, INC. STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended July 31, Operating Activities Net Loss $ ) $ ) Adjustments to Reconcile Net Lossto Net Cash (Used for) Provided by Operating Activities: Depreciation and Amortization Consulting Fees – Share Based Deferred Revenue ) Changes in Assets and Liabilities: (Increase) Decrease in: Accounts Receivable ) ) Other Current Assets Increase (Decrease) in: Accounts Payable and Accrued Liabilities ) ) Net Cash (Used for) Provided by Operating Activities ) Investing Activities Acquisition of Property & Equipment ) Net Cash Used for Investing Activities ) Financing Activities Proceeds from notes payable – related party Net Cash Provided by Financing Activities Change in Cash and Cash Equivalents ) Cash and Cash Equivalents – Beginning of Period Cash and Cash Equivalents – End of Period $ $ Supplemental Disclosures of Cash Flow Information Cash paid during the period for: Interest $ $ Income Taxes $ $ Supplemental Disclosures of Non-Cash Investing and Financing Activities: Common Stock Issued for Share Liability $ $ See the accompanying notes to financial statements. 5 MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JULY 31, 2011 (1)Nature of Business and Basis of Presentation Mobiform Software, Inc, (“Mobiform”, the “Company”, “we” or “us”), a Delaware corporation, was originally formed under the name Firefly Learning, Inc. in May 2001. In October, 2005, pursuant to an exchange agreement, we acquired all of the issued and outstanding shares of capital stock of Mobiform Software, Ltd. (“Mobiform Canada”), a Canadian corporation, in exchange for 14,299,593 shares of our common stock. Effective September 14, 2010, Mobiform Canada was dissolved. Mobiform is in the business of developing software products for the visualization and monitoring of data in heavy industry. Our HMI (Human Machine Interface) software and SCADA (Supervisory Control and Data Acquisition) products are utilized in petro chemical, electricity distribution, transportation, facilities management and manufacturing industries. Mobiform also licenses portions of its technology for use in the products of smaller software firms and Fortune 500 companies. Our products are marketed and sold globallyand offered through a sales channel of system integrators and resellers. (2)Going Concern The accompanying financial statements have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.We have incurred substantial net operating losses and used substantial amounts of cash in our operating activities.Since our inception, we have incurred losses, have an accumulated deficit of $7,453,961 at July 31, 2011, and have experienced negative cash flows from operations.The expansion and development of our business will likely require additional capital.This condition raises substantial doubt about our ability to continue as a going concern.The accompanying financial statements do not include any adjustments that might be necessary should we be unable to continue as a going concern. We are presently working to raise additional capital to meet our working capital needs and are restructuring operating costs as we continue to market our products in line with our business plan.We have signed significant licensing agreements and continue to implement our strategic business plan. There are no assurances, however, that we will be successful in our efforts to raise capital or generate sufficient revenues through our marketing efforts or to reduce operating costs to a level where we will attain profitability. Summary of Significant Accounting Policies Unaudited Interim Statements - The accompanying unaudited interimfinancial statements as of July 31, 2011, and for the three and nine months ended July 31, 2011 and 2010 have been prepared in accordance with accounting principles generally accepted for interim financial statement presentation and in accordance with the instructions to Form 10-Q.Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statement presentation.In the opinion of management, the financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the financial position as of July 31, 2011, the results of operations for the three and nine months ended July 31, 2011 and 2010 and the cash flows for the nine months ended July 31, 2011 and 2010.The results of operations for the nine months ended July 31, 2011 are not necessarily indicative of the results to be expected for the full year. Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Revenue Recognition - Our revenues are recognized in accordance with FASB ASC Topic 985-605 “Revenue Recognition” for the software industry.Revenue from the sale of software licenses is recognized when standardized software modules are delivered to and accepted by the customer, the license term has begun, the fee is fixed or determinable and collectibility is 6 MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JULY 31, 2011 probable.Revenue from software maintenance contracts and Application Service Provider (“ASP”) services are recognized ratably over the lives of the contracts.Revenue from professional services is recognized when the service is provided. We enter into revenue arrangements in which a customer may purchase a combination of software, maintenance and support, and professional services (multiple-element arrangements).When vendor-specific objective evidence (“VSOE”) of fair value exists for all elements, we allocate revenue to each element based on the relative fair value of each of the elements.VSOE of fair value is established by the price charged when that element is sold separately.For maintenance and support, VSOE of fair value is established by renewal rates, when they are sold separately.For arrangements where VSOE of fair value exists only for the undelivered elements, we defer the full fair value of the undelivered elements and recognize the difference between the total arrangement fee and the amount deferred for the undelivered items as revenue, assuming all other criteria for revenue recognition have been met. Subsequent Events – The Company evaluated subsequent events, which are events or transactions that occurred after July 31, 2011 through the issuance of the accompanying financial statements. Our other accounting policies are set forth in Note 3 of our audited financial statements included in the Mobiform Software, Inc. 2010 Form10-K. (4)New Authoritative Accounting Guidance In January 2010, the Financial Accounting Standards Board issued Accounting Standards Update 2010-06 (“ASU 2010-06”), “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.” ASU 2010-06 requires reporting entities to make new disclosures about recurring or nonrecurring fair value measurements including significant transfers into and out of Level 1 and Level 2 fair value measurements and information on purchases, sales, issuances, and settlements on gross basis in the reconciliation of Level 3 fair value measurements.ASU 2010-06 is effective for annual reporting periods beginning after December 15, 2009, except for Level 3 reconciliation disclosures which are effective for annual periods beginning after December 15, 2010.The adoption of the subsequent provisions of ASU 2010-06 is not expected to have a material impact on the Company’s financial statement disclosures. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have an effect on the accompanying financial statements. (5)Property and Equipment Property and equipment consists of the following: July 31, October 31, Estimated Useful Lives (Unaudited) Computer Equipment $ $ 5 years Office Equipment 5-7 years Software 3 years Total Less: Accumulated Depreciation and Amortization ) ) $ $ 7 MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JULY 31, 2011 (6)Stockholders’ Equity We are authorized to issue 100,000,000 shares of common stock, par value $0.0001 per share and 5,000,000 shares of preferred stock, par value $0.0001 per share.At July 31, 2011 there were 24,586,672 common shares issued and outstanding.An additional 6,521,134 common shares were reserved for issuance as of July 31, 2011 for outstanding purchase warrants and convertible debt.There are no shares of preferred stock issued and outstanding. At July 31, 2011, we have 154,000 outstanding warrants to employees.The fair value of all the warrants issued for services is being charged to operations over the periods the warrants vest.Amortization of the fair values charged to operations is determined by the Black-Scholes pricing model.We had no such charges in the nine months ended July 31, 2011 and 2010.All the warrants have cashless exercise provisions as defined in the warrants. We entered into a consulting agreement on February 5, 2010 for financial consulting services.As part of the compensation for services, the consultant was granted a five-year warrant to purchase 300,000 shares of our common stock at the market price per share on the date of issuance, which was $0.09.The warrant vests 25% on the date of issuance and every three months thereafter and has cashless exercise provisions as defined in the warrant.The fair value of the warrant, $5,883, was calculated using the Black-Scholes pricing model with the following assumptions: 0% dividend yield; 0.4% risk free interest rate; 23.81% volatility; 5 year expected life.Share-based expense based on the fair value of the warrant is being charged to operations over the vesting period.The expense recorded in the nine months ended July 31, 2011 was $1,459. In January 2010, we issued 150,000 shares of our common stock for a share liability of $58,500 incurred for consulting services. In the nine months ended July 31, 2010, $29,250 expense related to this agreement and $42,492 deferred under another consulting agreement were charged to operations as share-based consulting. The following table summarizes the warrants and options. For the Nine Months Ended For the Year Ended July 31, 2011 (Unaudited) October 31, 2010 Shares Weighted Average Exercise Price Shares Weighted Average Exercise Price Outstanding at beginning of period $ $ Granted/Sold $ Expired/Cancelled ) $ ) $ Forfeited Exercised Outstanding at end of period $ $ 8 MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JULY 31, 2011 The following table summarizes information about stock warrants and options outstanding as of July 31, 2011 (Unaudited): Warrants and Options Outstanding Exercisable Weighted- Average Remaining Weighted- Weighted Contractual Average Average Number Life Exercise Number Exercise Exercise Price Outstanding (in Years) Price Exercisable Price $ The following table summarizes information about stock warrants and options outstanding as of October 31, 2010: Warrants and Options Outstanding Exercisable Weighted- Average Remaining Weighted- Weighted Contractual Average Average Number Life Exercise Number Exercise Exercise Price Outstanding (in Years) Price Exercisable Price $ At July 31, 2011 and October 31, 2010, the weighted-average exercise price of all warrants was $1.08 and $0.69 and the weighted-average remaining contractual life was 0.67 and 1.04 years, respectively. (7)Income Taxes The income tax expense (benefit) differs from the amount computed by applying the United States statutory corporate income tax rate as follows: For the Three Months Ended For the Nine Months Ended July 31, July 31, (Unaudited) (Unaudited) (Unaudited) (Unaudited) United States Statutory Corporate Income Tax Rate % Change in Valuation Allowance on Deferred Tax Assets )% )% )% )% Income Tax Provision (Benefit) % 9 MOBIFORM SOFTWARE, INC. NOTES TO FINANCIAL STATEMENTS (UNAUDITED) JULY 31, 2011 (7)Income Taxes (Continued) The components of deferred tax assets (liabilities) at July 31, 2011 and October 31, 2010 are as follows: July 31, October 31, (Unaudited) Deferred Tax Assets - Current Accrued Vacation Pay $ $ Valuation Allowance ) ) Deferred Tax Assets (Liabilities) - Long Term Net Operating Losses $ $ Property and Equipment ) ) Equity Instruments Valuation Allowance ) ) Net Deferred Tax Asset $ $ We have established a full valuation allowance on our deferred tax asset because of a lack of sufficient positive evidence to support its realization.The valuation allowance increased by approximately $29,000 and $59,000 for the nine months ended July 31, 2011 and the year ended October 31, 2010, respectively. (8)Related Party Transactions On October 16, 2009, we executed a promissory note in the amount of $50,000 with our Chief Executive Officer (“CEO”). The note, which is due on demand, accrues interest at 8% per annum.The proceeds were used for working capital purposes. On November 10, 2009, we executed a promissory note in the amount of $50,000 payable to our CEO.The note, which is due on demand, accrues interest at 8% per annum.The proceeds were used for working capital purposes. On May 3, 2011, we executed a promissory note in the amount of $50,000 payable to our CEO.The note, which is due on demand, accrues interest at 8% per annum.The proceeds are to be used for working capital purposes. On June 27, 2011, we executed a promissory note in the amount of $30,000 payable to our CEO.The note, which is due on demand, accrues interest at 8% per annum.The proceeds are to be used for working capital purposes. On July 22, 2011, we received $3,000 from an executed a promissory note in the amount of $13,000 dated August 1, 2011 payable to our CEO. The balance of $10,000 was received in the subsequent period. The note, which is due on demand, accrues interest at 8% per annum.The proceeds are to be used for working capital purposes. Interest expense in the amount of $6,704 and $6,049 has been accrued for these notes in the nine months ended July 31, 2011 and 2010, respectively. (9)Commitments and Contingencies Leases We presently lease office space in Crystal River, Florida generally on a month-to-month basis.Effective June 1, 2009, the agreement was extended for a one year period through May 2010. The terms were revised to a fixed monthly payment of $2,000 plus our share of certain allocated utilities (not to exceed $2,000 per month) as defined in the agreement.Subsequent to May 2010, the lease is effective monthly under similar terms.Rent expense for the nine months ended July 31, 2011 and 2010 amounted to approximately $29,000 and $20,000, respectively. 10 (9)Commitments and Contingencies (Continued) Investment Banking Agreement On June 23, 2011, we entered into an investment banking agreement (the “Agreement”) with Hunter Wise Financial Group, LLC (“HW”). HW will provide investment banking services, will structure an offering of the Company’s securities (the “Offering”) and provide other services as defined in the Agreement. The Offering will consist of the sale of three year 7% convertible debentures, convertible into shares of our common stock at $0.20 per share with an automatic conversion if our shares trade at $0.25 per share or more for a period of time, as defined in the Agreement. HW received an investment banking fee of $15,000 as a retainer upon the execution of the Agreement. In addition, HW will receive an 8% commission and a 2% non-accountable expense allowance on all funds raised in the Offering and shares of our common stock, determined by the amount sold, as defined in the Agreement. The Agreement is in effect through the period of one year from the date of the closing of the Offering. (10)Subsequent Events On August 1, 2011, we executed a promissory note in the amount of $13,000 payable to our CEO.The note is due on demand and accrues interest at 8%.We received $3,000 of the proceeds from the note on July 22, 2011 (See Note 8). On August 2, 2011 we signed an amendment to a three year licensing agreement originally entered into on November 20, 2009, that cancelled the third year payment of $270,000 due in November 2011. As part of the amendment, we entered into an additional software licensing agreement with the same customer, which grants the customer an unlimited five year license of that software for payments aggregating $1,122,000 which are payable in seven installments through January 2016, as defined in the agreement. Except as amended by this amendment, all other terms and conditions of the original agreement remain in effect. 11 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our results of operations should be read together with our financial statements and the related notes, included elsewhere in this report. The following discussion contains forward-looking statements that reflect our current plans, estimates and beliefs and involve risks and uncertainties. Our actual results may differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to such differences include those discussed below and elsewhere in this quarterly report on Form 10-Q. Executive Summary Since 2003, our experience in Microsoft .NET graphics technology has given us a unique perspective and insight into new data visualization possibilities with emerging technologies. We specialize in the compelling visualization of real-time data. Mobiform has produced exceptional data visualization solutions for manufacturing, power & utilities, automation, and other fields of business making use of HMI (Human Machine Interface) and SCADA (Supervisory Control and Data Acquisition) software products. Recognizing that data visualization can be used in multiple vertical markets, we will be leveraging our technology to expand into other lines of business like digital signage, financial, healthcare and touch-screen solutions. Our in-house expertise and experience has provided us the opportunity to partner with companies from various vertical markets, and assist them in developing custom solutions that meet their specific needs. Our goal is to help our clients transfer their real-time production and operational data into actionable information through graphically-compelling, functional, and intuitive user interfaces. Products and Services Our technology team has more than 20 years of experience in software design and development and has designed, built and delivered, over the years, world-class software solutions. In addition to software development, we also derive income from consulting services and contract development. Overall Strategic Goals Our intent since inception has been to use this model as a foundation for growing our business. Our plans include developing a ‘Technology Toolbox’ of software development components and design technology that can be used repeatedly as we deliver a variety of software products for consumers and industry in a wide range of verticals. If you can take a piece of technology, hardware, or any manufactured item, and reuse it over and over in different products you can achieve a very high return on investment for your research and development efforts. This toolbox is a set of software components that can be reused in various software products. The types of software developed in our toolbox include software components for visualizing information, LED displays, gauges, charting and mapping controls. We call these our ‘VantagePoint Controls™’. Mobiform has created additional technology for graphics design for its Technology Toolbox. ‘Aurora’ is a Graphics Design Platform that can be used to provide design capabilities inside of software applications built for Microsoft Windows. Product Description With the Technology Toolbox in place, we can quickly assemble data visualization software products for monitoring real time data. Our initial target market is monitoring and control for heavy industry since this is an area in which our team already has expertise. Over time, we plan to expand into financial, drafting, digital signage and eLearning markets all leveraging the same set of core technologies. We have assembled our first vertical market application. ‘Status Vision Designer®’ (“Status”) was released in January 2009 as an industrial control and monitoring application for heavy industry and manufacturing. Status falls into the category of a SCADA (Supervisory Control and Data Acquisition) or HMI (Human Machine Interface) software application. Status Vision Designer® is a powerful data visualization software package that allows the user to create highly graphical screens and connect the controls on the screens to real-time data. The screens can then be published and viewed by anyone within the company or from the web. 12 Status has built-in connectivity to real-time OPC (Open Process Control) data and can very easily be extended to bind to other types of data. OPC data is primarily used in the manufacturing and process control industries. The market appeal for Status is its ability to connect to a variety of OPC servers and display real-time data from hundreds of data sources. Consulting In addition to sales of pre-designed software products, we generate revenue by consulting with organizations which utilize our expertise in customized solutions and embedding our software into theirs. We also offer WPF (Windows Presentation Foundation) and XAML (Extensible Application Markup Language) training and graphic design services. We have been involved in WPF and XAML since it was first released in November 2003 at the Microsoft PDC Conference. We were one of the earliest adopters of WPF, displaying its first public alpha product related to this technology in January of 2004. We assist consulting clients with their WPF applications. From initial consulting services and custom development, to embedding our Aurora software into their solution, we have the expertise and personnel to assist. Licenses and Joint Ventures We have licensed our technology to other companies for use in their solutions, and we are in discussions with additional companies that may want to license or joint venture some of our software applications on an exclusive or nonexclusive basis. In November 2009, we entered into a three year licensing agreement with the industrial controls subsidiary of a $170+ billion multinational corporation (“Licensee 1”) to utilize a portion of our proprietary technology. Licensee 1 has agreed to pay us a per unit royalty, with a minimum of $270,000 per year for the duration of the agreement. In addition we will perform consulting services, on an as needed basis, for which we will be compensated separately based upon services provided. On August 2, 2011 we signed an amendment to this licensing agreement that cancelled the third year payment of $270,000 due in November 2011. As part of the amendment, we entered into an additional software licensing agreement with Licensee 1, which grants Licensee 1 an unlimited five year license of that software for payments aggregating $1,122,000 which are payable in seven installments through January 2016, as defined in the agreement. Except as amended by this amendment, all other terms and conditions of the original agreement remain in effect. In November 2009, we entered into a three year non-exclusive licensing agreement with a Fortune 500 company (“Licensee 2”) to utilize a portion of our proprietary software.Licensee 2 has agreed to pay us $240,000, $120,000 of which was paid on November 16, 2009 with the balance being paid on April 1, 2010.Licensee 2 has the option to extend the agreement in one year increments upon payment of $120,000 per additional year. In addition the licensing agreement provides for us to perform consulting services, on an as needed basis, for which we will be compensated separately based upon services provided. In addition to several other executed mutual nondisclosure agreements we entered into an agreement with Capstone Technology for licensing of Aurora and VantagePoint into one of their HMI products and entered into an additional similar agreement with Matrikon Asia Pacific. There is no assurance that any additional licenses or joint ventures will result from our discussions with additional companies. Revenue Strategy We are currently generating revenues through the licensing of our technology to different software companies, retailing portions of our technology as software development components, and in the near future, retailing our software solutions to specific vertical markets. We anticipate, in the future, a smaller portion of our revenue will come from consulting services and custom development. We are currently selling our products directly over the Internet from our website and through resellers. In the future, we intend to distribute Aurora through retail outlets and OEMs. We will also target potential customers to offer customized applications to meet their industry requirements. Critical Accounting Policies and Estimates Our financial statements are prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP). The preparation of the financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and related disclosures. Though we evaluate our estimates and assumptions on an ongoing basis, our actual results may differ from these estimates. 13 Certain of our accounting policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s subjective judgments are described below to facilitate a better understanding of our business activities. We base our judgments on our experience and assumptions that we believe are reasonable and applicable under the circumstances. Revenue Recognition - Our revenues are recognized in accordance with FASB ASC Topic 985-605 “Revenue Recognition” for the software industry.Revenue from the sale of software licenses is recognized when standardized software modules are delivered to and accepted by the customer, the license term has begun, the fee is fixed or determinable and collectability is probable.Revenue from software maintenance contracts and Application Service Provider (“ASP”) services are recognized ratably over the lives of the contracts.Revenue from professional services is recognized when the service is provided. We enter into revenue arrangements in which a customer may purchase a combination of software, maintenance and support, and professional services (multiple-element arrangements).When vendor-specific objective evidence (“VSOE”) of fair value exists for all elements, we allocate revenue to each element based on the relative fair value of each of the elements.VSOE of fair value is established by the price charged when that element is sold separately.For maintenance and support, VSOE of fair value is established by renewal rates, when they are sold separately.For arrangements where VSOE of fair value exists only for the undelivered elements, we defer the full fair value of the undelivered elements and recognize the difference between the total arrangement fee and the amount deferred for the undelivered items as revenue, assuming all other criteria for revenue recognition have been met. Equity-Based Compensation – We account for equity based compensation transactions with employees under the provisions of Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) Topic No. 718, “Compensation, Stock Compensation” (“Topic No. 718”). Topic No. 718 requires the recognition of the fair value of equity-based compensation in net earnings. The fair value of common stock issued for compensation is measured at the market price on date of grant. The fair value of our equity instruments, other than common stock, is estimated using the Black-Scholes option valuation model. This model requires the input of highly subjective assumptions and elections including expected stock price volatility and the estimated life of each award. In addition, the calculation of equity-based compensation costs requires that we estimate the number of awards that will be forfeited during the vesting period. The fair value of equity-based awards granted to employees is amortized over the vesting period of the award and we elected to use the straight-line method for awards granted after the adoption of Topic No. 718. We account for equity based transactions with non-employees under the provisions of ASC Topic No. 505-50, “Equity-Based Payments to Non-Employees” (“Topic No. 505-50”). Topic No. 505-50 establishes that equity-based payment transactions with non-employees shall be measured at the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measurable. When the equity instrument is utilized for measurement the fair value of (i) common stock issued for payments to non-employees is measured at the market price on the date of grant; (ii) equity instruments, other than common stock, is estimated using the Black-Scholes option valuation model. In general, we recognize an asset or expense in the same manner as if it is to receive cash for the goods or services instead of paying with or using the equity instrument. Results of Operations The following table sets forth, for the periods indicated, certain items from the statements of operations along with a comparative analysis of ratios of costs and expenses to revenues. Comparison of the three months ended July 31, 2011 and 2010 For the three months ended July 31 (Unaudited) (Unaudited) % of % of Amounts Revenues Amounts Revenues Revenues $ % $ % Operating expenses: Compensation costs $ % $ % Consulting fees $ 12
